Citation Nr: 1758222	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska

THE ISSUES

1. Entitlement to an increased rating for a left foot disability, currently evaluated as noncompensable (0 percent). 

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2002 to January 2007 and in the U.S. Air Force from May 2007 to September 2007 and from February 2009 to October 2009.  He also had additional Air Force Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.  

FINDINGS OF FACT

1. The Veteran's plantar fasciitis of the left foot most nearly approximates a moderate level of disability. 

2. Resolving all reasonable doubt in favor of the Veteran, the Veteran's right foot disability is etiologically related to his military service. 

CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability rating for left foot plantar fasciitis are met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2017).

2. The criteria for service connection for a right foot disability have been met. 38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Left Foot Disability

The Veteran is assigned a noncompensable (0 percent) evaluation for his plantar fasciitis of the left foot under Diagnostic Code 5276.  

Foot disabilities are governed by the provisions of 38 C.F.R. § 4.71a, DCs 5276 through 5284. Plantar fasciitis is rated as analogous to pes planus. M21-1 Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section A.

Diagnostic Code 5276 provides that a 0 percent rating is assignable when symptoms are mild and relieved by built-up shoe or arch support. A 10 percent rating is assignable for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet. A 30 percent rating is assignable for severe bilateral impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral impairment with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, which are not improved by orthopedic shoes or appliances. Id.

The rating schedule does not define the terms "mild," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just. 38 C.F.R. § 4.6. Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. § 4.2, 4.6.38 C.F.R. § 4.71a, Diagnostic Code 5276.

Private and VA treatment records show that the Veteran has experienced chronic left foot pain in the base of his foot that has gotten progressively worse with time.  VA examiners found that the Veteran's left foot disability had significant effects on his occupational activities due to decreased mobility, problems with lifting and carrying, and decreased strength.  They also found that the Veteran's left foot disability had effects on the Veteran's activities of daily living, preventing exercise and sports and severely limiting recreational activities.  See VA Examinations.  Permanent recommendations from the VA podiatry clinic included no more than one mile of running or walking, no high impact exercises, and no standing for prolonged period of time. See October 2012 VA Podiatry Clinic Letter.  A letter from the Chief of Aerospace Medicine echoed these recommendations and also stated that the Veteran's left foot disability had been quite debilitating for him, despite conservative therapy to include the use of orthotics and pain medication.  See J.K.'s August 2014 Letter. 

The Board finds that the evidence of record supports a 10 percent rating, but no higher, under Diagnostic Code 5276.  As noted above, the Veteran's pain symptoms were not wholly relieved by orthotics or pain medication.  During the rating period, there was no evidence of inward bowing of the tendo Achillis or pain on manipulation of the feet, which are both symptomatic of a 10 percent evaluation under Diagnostic Code 5276.  However, although the Veteran does not meet all of the criteria for a 10 percent rating, the Board concludes that the overall evidence more nearly approximates the criteria for a 10 percent rating, because it does not appear from the evidence of record that his symptoms were relieved by orthotics or pain medications.

The Board notes that there was no objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, or characteristic callosities. Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. § 4.40, 4.45. However, although the Veteran has reported having pain and fatigability, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability. Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. § 4.40, 4.45.

Service Connection for a Right Foot Disability

The Veteran maintains that his right foot disability is related to his active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. § 1131 (2012). Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence supports a grant of service connection for a right foot disability.  First, there is evidence of a current disability as the Veteran has been diagnosed with plantar fasciitis.  See February 2011 Private Treatment Record and J.K.'s August 2014 Letter.

Second, there is evidence of an in-service event, disease, or injury.  Upon enlistment, the Veteran's feet were assessed as normal and he was deemed qualified for service.  No significant or disqualifying defects were noted.  See December 2001 Enlistment Examination.  The Veteran reported that he injured his right foot while serving on active duty in Iraq in 2009.  He stated that he was active in the field, exercising and training, when the injury occurred and was ultimately diagnosed with plantar fasciitis.  See August 2015 Hearing Transcript.  Examination reports following the Veteran's active duty service corroborate his account of the injury.  An October 2009 record indicated that the Veteran had foot pain and had been diagnosed with plantar fasciitis.  Later records indicate that he was diagnosed with right foot plantar fasciitis recalcitrant to any type of conservative treatment and it was noted that the injury was service related and kept him from being able to pass his physical fitness test for the reserves.  See February 2011 Orthopedic Research Clinic Treatment Record.  The Board finds that the second element for service connection is met.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right foot disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  

The Board notes that there is evidence against the claim.  At the Veteran's VA Examination, the examiner determined that it was less likely than not that the Veteran's right foot disability was incurred in or caused by the claimed in-service injury, event, or illness.  He stated that it appeared that the Veteran had flat feet not noted on the military entrance examination but that a congenital foot condition was listed in the service treatment records.  Because of this congenital foot condition (flat feet), the examiner found that the Veteran had mild pronation of the right and left foot.  Further, he found that the initial injury had resolved and the current problem was bilateral flat feet from a decreased arch slight pronation.  See May 2014 VA Examination.  

However, the Board finds that this opinion is inadequate.  Under 38 U.S.C. § 1111(2012); 38 C.F.R. 3.304 (b) (2017), a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 (2012), VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service. See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof." 38 C.F.R. § 3.304 (b) (1) (2017).

Because no disorder of the right foot was noted on the Veteran's entrance examination, it is presumed that his right foot was in sound condition when he entered service.  The examiner's statement that the Veteran had a congenital foot condition (flat feet) prior to entrance raises a possibility of a pre-existing right foot disorder, but the evidence is not clear and unmistakable as to the existence of a right foot condition at the time of entrance into service.  The evidence of preexistence in this case is couched in terms of conditions that are typically congenital and/or develop in childhood, but do not provide any specific medical evidence to support this conclusion.  As such, based on the totality of the evidence, the Board finds that the evidence does not rebut the presumption of soundness. There is no clear and unmistakable evidence that the Veteran's right foot disorder pre-existed his entry into service.  Not having found clear and unmistakable evidence of a pre-existing disability, the Board finds that the May 2014 VA opinion which is based on the pre-existence of a congenital disorder is of little to no probative value.  

The Veteran essentially asserts that he has experienced right foot problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's right foot disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced foot discomfort during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a) (2) (2017); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current right foot disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed right foot disability is related to his in-service bilateral plantar fasciitis has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his numerous documented diagnosis of bilateral plantar fasciitis while in service (3) his right foot complaints and treatment post-service, and (4) his competent and credible history of relevant symptoms during and ever since service discharge shown through his consistent reporting at VA and private medical examinations.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right foot disability has been established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

A 10 percent evaluation, but no higher, is granted for the Veteran's left foot disability, subject to the regulations governing payment of monetary awards. 

Entitlement to service connection for a right foot disability is granted. 


____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


